Case: 14-12585   Date Filed: 08/14/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-12585
                           Non-Argument Calendar
                         ________________________

            D.C. Docket No. 2:14-cv-00095-RWS; BK-13-23492-REB

In Re: JAMES JEROME PHILLIPS,
       TAMARA JOHNSTON PHILLIPS,

                                        Debtors.
__________________________________________________

BANK OF AMERICA, NA,

                                                Appellant,

versus

JAMES JEROME PHILLIPS,
TAMARA JOHNSTON PHILLIPS,

                                            Debtors - Appellees.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (August 14, 2015)

         ON REMAND FROM THE UNITED STATES SUPREME COURT

Before WILSON, ROSENBAUM, and COX, Circuit Judges.
              Case: 14-12585    Date Filed: 08/14/2015   Page: 2 of 2




PER CURIAM:

      Appellees, James and Tamara Phillips, are Chapter 7 debtors. They have

two mortgages on their house secured by corresponding liens. The second lien,

Bank of America’s, is completely “underwater.” The Phillipses obtained from the

bankruptcy court an order “stripping off” Bank of America’s second lien as void

under 11 U.S.C. § 506(d). The district court affirmed. Bank of America appealed.

Bound by our prior precedent rule, we affirmed.

      The Supreme Court granted Bank of America’s petition for writ of certiorari,

vacated this court’s judgment, and remanded the case for further proceedings in

light of Bank of America, N.A. v. Caulkett, 575 U.S. ___, 135 S. Ct. 1995 (2015).

Under Caulkett, § 506(d) does not permit the bankruptcy court to strip off the

underwater second lien.

      Following the issuance of Caulkett, Bank of America filed a motion for

summary reversal in this court. We deny that motion by separate order. We vacate

the judgment of the district court and remand this case to the district court for

further proceedings consistent with this opinion and Caulkett.

      VACATED AND REMANDED.




                                         2